john c bedrosian and judith d bedrosian petitioners v commissioner of internal revenue respondent docket no filed date ps invested in a son-of-boss transaction through a part- nership that was subject_to the tax equity and fiscal respon- sibility act of tefra pub_l_no 96_stat_324 r issued an fpaa with respect to the partnership r included with the fpaa a notice under sec_6223 informing ps of their right to opt_out of the tefra pro- ceeding the fpaa was properly mailed but ps claim that they did not receive it within the time in which to file a timely petition ps filed an untimely petition which the court dismissed the court_of_appeals for the ninth circuit upheld the dismissal r also issued a notice_of_deficiency nod that united_states tax_court reports duplicated the adjustments in the fpaa and included addi- tional adjustments ps filed a timely petition with respect to the nod ps moved for summary_judgment asking that we determine that we have jurisdiction over all of the items in the nod including those that were included in the previously issued fpaa held the partnership items did not convert to nonpartnership_items under sec_6223 because the partnership proceeding was ongoing at the time the irs mailed the fpaa held further the partnership items did not convert to nonpartnership_items under sec_6223 because filing a petition with respect to an nod is not substantial compliance with procedures for opting out of a tefra proceeding held further the secretary did not reasonably determine under sec_6231 that tefra did not apply to the partnership held further we are bound by the court_of_appeals for the ninth circuit’s prior holding that we lack jurisdiction over the partnership items in the nod richard e hodge and steve mather for petitioners melanie r urban and janet reiners balboni respondent for opinion buch judge this case combines a system for examining and litigating partnership controversies that differs from typ- ical deficiency procedures with missteps by both the agency charged with administering this system and petitioners’ rep- resentatives the confluence of these missteps ultimately deprives us of jurisdiction over the partnership items set forth in the notice_of_deficiency that underlies this matter- a result mandated by both the statutory scheme and control- ling precedent of the court_of_appeals for the ninth circuit to which this case is appealable but first some background i the transaction background the underlying transaction in this case is what has come to be known as a son-of-boss transaction with this variant using foreign_currency options see generally 128_tc_192 notice_2000_44 2000_2_cb_255 the bedrosians created two entities jcb stone canyon investments llc llc and stone canyon investors inc s_corporation which in turn formed bedrosian v commissioner a third entity stone canyon partners stone canyon on date the bedrosians timely filed form_1040 u s individual_income_tax_return for in which they claimed large flowthrough losses stemming from the trans- action through their interests in the llc and the s corpora- tion because stone canyon had flowthrough entities as its partners the small_partnership_exception of sec_6231 did not apply and stone canyon was sub- ject to the unified_audit and litigation procedures of sections commonly referred to as tefra these proce- dures affect not only the audit and litigation of a pass- through entity but also the preparation of a passthrough entity’s return the same day that the bedrosians filed their return stone canyon timely filed form_1065 u s partnership return of income for on line of schedule b other informa- tion stone canyon answered no to the question is this partnership subject_to the consolidated audit procedures of sec_6221 through if ‘yes ’ see designation of tax_matters_partner below notwithstanding the no answer on line stone canyon designated the llc as its tax_matters_partner tmp stone canyon attached to its form_1065 a schedule_k-1 partner’s share of income credits deduc- tions etc identifying the llc as being an individual in response to the question what type of entity is this partner even though the name of the partner was the llc name stone canyon identified the s_corporation as an s_corporation in response to the same question on a second schedule_k-1 ii the audit the parties have spilled a great amount of ink on the sub- ject of what transpired during the audit most of which is irrelevant to the ultimate conclusions in this case nonethe- less we summarize what transpired to provide context all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated tefra is shorthand for the tax equity and fiscal responsibility act of pub_l_no sec_1 stat pincite united_states tax_court reports in date revenue_agent harold jung mailed mr bedrosian a letter informing him that the internal rev- enue service irs had selected his form_1040 for for audit in the letter revenue_agent jung requested that mr bedrosian consent to extend the period of limitations which was set to expire in less than two months on an enclosed form_872 consent to extend the time to assess tax on date the bedrosians submitted to the irs form_2848 power_of_attorney and declaration of represent- ative designating richard e hodge an attorney and linda olson a certified_public_accountant as their representatives with respect to the examination of their form_1040 for revenue_agent jung did not request a form_2848 with respect to stone canyon the s_corporation or the llc the bedrosians submitted to the irs the completed form_872 in which they agreed to extend the period of limitations for assessment of their individual income_tax for to date revenue_agent jung did not request a form extending the period of limitations for assessment of tax attributable to partnership items and affected items of stone canyon for the parties agree that the form_872 was ineffective to extend the period of limitations for assessment of tax attributable to partnership items and affected items of stone canyon for the next month for reasons unexplained in the record the administrative files with respect to the audit were trans- ferred from revenue_agent jung to revenue_agent deborah smyth by that time the period set forth in section a which is the minimum period within which to assess tax attributable to partnership items and affected items for stone canyon’s tax_year had expired revenue_agent smyth was well aware of that fact and while she believed after reviewing the administrative files that stone canyon was subject_to the tefra procedures she continued con- notwithstanding being included on the form_2848 it appears from the record that mr hodge did not have any involvement in the audit see sec b 127_tc_75 see 114_tc_533 stone canyon’s form_1065 for was filed on date the period described in sec a would have expired on octo- ber the bedrosian v commissioner ducting bedrosians’ form_1040 for the stone canyon audit by examining she also examined the bedrosians’ form_1040 for which was filed on date on their form_1040 for the bedrosians claimed a comparatively small net oper- ating loss carryover from and a deduction for legal accounting consulting and advisory fees collectively trans- action fees at revenue_agent smyth’s request the bedrosians sub- mitted to the irs a second form_872 for in which they agreed to further extend the period of limitations for assess- ment from date to date also at rev- enue agent smyth’s request the bedrosians submitted to the irs form 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership for in which they agreed to extend the period of limitations for assessment of their income_tax including tax attributable to partnership items and affected items of stone canyon to date in date revenue_agent smyth mailed a letter to ms olson with copies to the bedrosians offering the bedrosians the opportunity to participate in a settlement they chose not to participate in date revenue_agent smyth mailed ms olson a letter with copies to the bedrosians acknowledging the bedrosians’ choice and requesting that they provide additional information with respect to the trans- action enclosed with the letter was the irs’ fourth informa- tion document request the letter stated once we receive the information we will provide you with form 4549-a income_tax examination changes audit report which will show the tax_deficiency any applicable penalties and interest you owe if you wish to agree to the determination you will sign and return form_870 waiver revenue_agent smyth later participated in a conference call with irs office_of_chief_counsel attorneys and the irs son-of-boss tefra coordinator to discuss how to proceed with this case in order to disallow the net_operating_loss carryforward deductions claimed on petitioners’ form_1040 for the tax_year in view of her determination that the limitations_period for issuing a notice of final part- nership administrative adjustment fpaa for the tax_year had expired the tefra coordinator advised revenue united_states tax_court reports agent smyth that the irs should issue an fpaa for in order to disallow the nol carryforward deduction for revenue_agent smyth’s understanding of the tefra coordinator’s advice was not that the service would issue an fpaa for the tax_year instead of the notice_of_deficiency for the and tax years but that the service would issue an fpaa in addition to the notice_of_deficiency for the and tax years revenue_agent smyth called ms olson and informed her that the irs would soon issue a notice of beginning of administrative_proceeding nbap for ms olson inquired as to why the irs would issue an nbap with respect to stone canyon for when revenue_agent smyth was in the process of issuing audit reports with respect to the bedrosians’ form_1040 for that same year revenue_agent smyth responded that the nbap was proce- dural and that the tefra examination would be ‘opened and shut’ on date revenue_agent smyth mailed sepa- rate copies of the nbap to mr bedrosian as the sole man- aging member of the llc and to him in his individual capacity revenue_agent smyth did not mail a copy of the nbap to mr hodge or to ms olson presumably because the irs did not request and did not have a power_of_attorney on file authorizing either of them to represent stone canyon the s_corporation or the llc also on february revenue_agent smyth mailed ms olson a letter stating in relevant part as promised enclosed are copies of the proposed audit reports for the bedrosians for their through tax years besides using these for reference purposes i would suggest that they also be checked for accuracy-given the large number of inter-related adjustments created by exam changes revenue_agent smyth enclosed in the letter forms 4549-a for through a few days later revenue_agent smyth began drafting both an fpaa for stone canyon and a notice_of_deficiency for the bedrosians she completed the drafting of both the fpaa and the notice_of_deficiency the following day it appears that revenue_agent smyth reviewed the bedrosians’ form sec_1040 for and for the limited purpose of making carryover adjust- ments arising from the adjustments for and bedrosian v commissioner a series of correspondence followed on date revenue_agent smyth mailed ms olson forms waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment and corrected forms 4549-a for and these related to the examination of the bedrosians on date ms olson mailed revenue_agent smyth a letter informing her that the bedrosians had received the nbaps and had forwarded them to her the nbaps related to the examination of stone canyon ms olson further informed revenue_agent smyth of a new address for stone canyon the s_corporation and the llc in fact those entities were not yet receiving mail at that new address in the last paragraph of the letter ms olson wrote you mentioned that these administrative pro- ceedings would basically be opened and shut are there any more documents that need to be reviewed other than the closing of the proceedings if so then i may need to prepare p ower of a ttorneys for each of them revenue_agent smyth never responded to ms olson’s letter dated date which her office received on february however revenue_agent smyth continued communicating with ms olson regarding the bedrosians’ audit on date revenue_agent smyth mailed ms olson a letter with copies to the bedrosians stating in relevant part enclosed you will find form 4549-a income_tax examination changes audit report which shows the tax_deficiency any applicable penalties and interest explanations for the adjustments are provided on form 886-a explanation of items to agree to the tax penalties and interest you may sign the enclosed form_870 waiver and return to me at the above address if you do not agree with the tax penalties and interest shown on the audit report a statutory_notice_of_deficiency will be sent to you then on date revenue_agent smyth closed her case file with instructions to the irs’ processing unit to issue the notice_of_deficiency to the bedrosians on date days after mailing the nbaps the irs mailed a total of copies of the fpaa for to three different addresses on file for the bedrosians stone canyon the s_corporation and the llc the irs did not mail a copy of the fpaa to mr hodge or to ms olson in the fpaa the irs made partnership-level adjustments the effect of which was to disallow the losses stemming from the transaction united_states tax_court reports the irs enclosed with the fpaa a notice under sec_6223 labeled untimely notice letter-tefra proceeding is ongoing informing the recipient that the irs had failed to issue an nbap within the time required at least days before the fpaa and that the recipient could elect under sec_6223 to opt_out of the tefra proceeding the irs also enclosed with the fpaa form 870-pt agree- ment for partnership items and partnership level deter- minations as to penalties additions to tax and additional_amounts and form 4605-a examination changes-part- nerships fiduciaries small_business corporations and domestic international sales corporations for eleven days later on date the irs mailed the bedrosians the notice_of_deficiency with a copy to ms olson for and notice in the notice the irs made partner-level adjustments disallowing the flowthrough losses on the bedrosians’ form_1040 for because the bedrosians owned of the interest in stone canyon through their interests in the llc and the s_corporation the adjustments in the fpaa and those in the notice of defi- ciency resulted in the disallowance of the same losses the former at the partnership level and the latter at the partner level the irs made some additional adjustments in the notice including computational adjustments and adjustments disallowing the nol_carryover and the transaction fees for the irs determined deficiencies additions to tax and penalties with respect to the bedrosians’ federal_income_tax for and as follows year deficiency dollar_figure big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure big_number iii litigation history on date the bedrosians timely filed a petition dis- puting the adjustments in the notice respondent answered on date the bedrosians remitted dollar_figure to the irs they designated the remittance to cover the and deficiencies and estimated interest on those deficiencies the irs treated the remittance as a payment bedrosian v commissioner on date almost a year after the bedrosians had filed their petition respondent moved to dismiss this case for lack of jurisdiction on the ground that the notice was invalid in that it consisted entirely of adjustments to part- nership items or affected items respondent now claims that he has consistently taken the position that the part- nership is subject_to the tefra provisions of the code we held that we do not have jurisdiction over the adjustments to partnership items or affected items that were listed in the notice_of_deficiency but that we do have jurisdiction over the disallowance of the deductions for transaction fees for bedrosian v commissioner tcmemo_2007_375 notice case the parties agreed that all of the adjustments for were partnership items or affected items see id slip op pincite we granted respondent’s motion to dismiss insofar as it related to the adjustments for and the nol_carryover for and denied the motion insofar as it related to the transaction fees on date the irs issued an affected items notice_of_deficiency to the bedrosians notice on date the bedrosians filed a timely petition in response to the notice we held that we lacked jurisdic- tion over that case however because the deficiencies had been paid and assessed before the issuance of the notice bedrosian v commissioner tcmemo_2007_376 notice case aff ’d 358_fedappx_868 9th cir in other words there was no deficiency on date the llc as the tmp of stone canyon filed an untimely petition in response to the fpaa both par- ties filed motions to dismiss with the tmp alleging that the if at the time the petition was filed respondent believed that stone canyon was subject_to the tefra procedures he should not have waited almost a year to file a motion to dismiss for lack of jurisdiction see inter- nal revenue manual irm pt date a jurisdic- tional defect should be raised in a motion to dismiss for lack of jurisdiction as soon as the jurisdictional defect is discovered and any evidence needed to support such a motion is acquired field attorneys should avoid waiting to raise such defects in the answer stipulation or motion under t c rule in order to ensure a prompt resolution of the case and to avoid unnec- essary work for the tax_court a similar provision was in effect at the time the petition was filed at that time neither party raised nor did we consider the possible ap- plication of sec_6223 or sec_6231 united_states tax_court reports fpaa was invalid because it was not mailed to the proper address and respondent alleging that the petition was untimely we granted respondent’s motion to dismiss the fpaa case for lack of jurisdiction we held that the fpaa was valid and that the petition was untimely stone canyon partners v commissioner tcmemo_2007_377 fpaa case aff ’d sub nom 358_fedappx_868 9th cir the respective petitioners appealed the orders of dismissal for lack of jurisdiction in the notice case and the fpaa case and attempted to appeal the order in this notice case to the court_of_appeals for the ninth circuit the court_of_appeals affirmed the dismissals in the notice case and the fpaa case bedrosian v commissioner fed appx pincite to the extent the bedrosians sought to appeal the holding in this case the court_of_appeals dis- missed the appeal for lack of jurisdiction on the ground that we had dismissed this case only in part and that there was no final judgment from which an appeal could properly be taken id pincite notwithstanding that it dismissed the appeal however the court_of_appeals remarked about our jurisdiction in this case but both parties concede that the notice_of_deficiency was invalid because it was issued while partnership proceedings were pending no assessment could possibly deprive the tax_court of jurisdiction over that particular deficiency because the tax_court never had juris- diction over ‘such deficiency’ in the first place id we inter- pret this statement as meaning that the notice was invalid only insofar as it covered partnership items on date the bedrosians filed a motion for leave to file an amended petition in this case and lodged an amended petition raising a new_theory that t he interests of justice require a finding that petitioners’ be deemed to have elected that the partnership items of the part- nership be converted to nonpartnership_items on or before date on date respondent filed an objec- tion to the bedrosians’ motion in date this case was assigned to a special_trial_judge pursuant to sec_7443a and rule sec_180 and sec_183 because leave to amend a pleading shall be freely given rule the bedrosians’ motion was granted thus allowing the amendment bedrosian v commissioner next the bedrosians filed a motion for summary_judgment arguing that the court has jurisdiction over all of the adjustments in the notice_of_deficiency and that the adjustments for are barred by the statute_of_limitations along with the motion the bedrosians filed a memorandum of points and authorities in which they argued that the adjustments in the notice that relate to partnership items were converted to nonpartnership_items because they assert the partnership items for were converted to non- partnership items by operation of sec_6223 and the partnership items for and alternatively for were converted to nonpartnership_items through a deemed_election under sec_6223 that was made by filing the petition in this case the bedrosians’ motion for summary_judgment did not address the transaction fees for which we pre- viously held were neither partnership nor affected items v commissioner tcmemo_2007_375 bedrosian respondent filed an objection to the bedrosians’ motion for summary_judgment to which the bedrosians replied the special_trial_judge filed and served on the parties rec- ommended findings_of_fact and conclusions of law proposed report pursuant to rule sec_182 and sec_183 the proposed report concludes that the petition is sufficient to effect an election of nonpartnership item treatment the proposed report does not address the bedrosians’ statute_of_limitations argument pursuant to rule c respondent filed objec- tions to the proposed report and the bedrosians filed a response to respondent’s objections in accordance with rule c this case was then assigned to a judge of this court while considering the issues addressed in the proposed report the court ordered the parties to file additional memo- randa regarding the potential applicability of sec_6231 under rule d t he judge to whom the case is assigned may adopt the special trial judge’s rec- ommended findings_of_fact and conclusions of law or may modify or reject them in whole or in part or may direct the filing of additional briefs or may receive further evidence or may direct oral argument or may recommit the rec- ommended findings_of_fact and conclusions of law with instructions see also 138_tc_271 w e are under an affirmative duty to investigate the extent of our subject matter jurisdic- united_states tax_court reports tion more specifically the court inquired whether respondent reasonably determined that tefra did not apply to stone canyon for the years at issue in short sec_6231 provides that the tefra procedures do not apply to a partnership if the secretary reasonably but erroneously determines on the basis of the partnership’s return that the partnership is not subject_to tefra if sec_6231 applies then a partnership that should be subject_to tefra will instead be subject_to the deficiency procedures of sub- chapter b of chapter of the code ie the normal defi- ciency procedures the parties filed opening and answering briefs addressing their positions as to whether sec_6231 applies under the facts of this case respondent argues that sec_6231 does not apply because the irs did not determine that stone canyon was not subject_to tefra and that if the irs had made such a determination the determination would not have been reasonable in contrast the bedrosians argue that sec_6231 applies because the irs deter- mined that the normal deficiency procedures applied and that the irs’ determination was reasonable this briefing turned into a sideshow respondent admitted to making erroneous statements on the record regarding what happened during the course of the examination and the bedrosians went on the offensive in their answering brief the bedrosians accused respondent of taking delib- erately false and fraudulent actions and making false and fraudulent representations to the court since the outset of this case respondent subsequently filed a response to the bedrosians’ allegations of in which respondent apologize d to the court and to petitioners’ counsel for not clearly identifying and explaining the ostensible conflict between the memorandum brief and respondent’s prior rep- resentations the bedrosians then filed a reply to respond- ent’s response to the allegations of fraud in which they con- tend that the implausibility and incongruity of respondent’s fraud notably it appears that the bedrosians’ position regarding sec_6231 would in effect undermine their statute_of_limitations argument the ef- fect of sec_6231 is to render the whole of the tefra provisions inap- plicable to the partnership at issue as a result sec b the linchpin of the bedrosians’ statute_of_limitations argument would be inap- plicable bedrosian v commissioner statements and actions with respect to respondent’s current position combined with respondent’s previous misrepresenta- tions make the current version of the ‘facts’ impossible to believe ultimately this sideshow has no bearing on this case i summary_judgment discussion summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff ’d 17_f3d_965 7th cir the burden is on the moving party in this case the bedrosians to demonstrate that there is no genuine dispute as to any material fact and that they are entitled to judg- ment as a matter of law 116_tc_73 in considering a motion for summary_judgment evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 the nonmoving party may not rest upon the mere allegations or denials of his or her pleading but must set forth specific facts showing there is a genuine dispute for trial sundstrand corp v commissioner t c pincite ii conversion under sec_6223 the bedrosians’ motion for summary_judgment focuses on sec_6223 sec_6223 provides alternate rules for when the irs fails to issue certain notices within certain time constraints more specifically the irs is required to issue an nbap at least days before it issues an fpaa sec_6223 the failure to allow sufficient time between the nbap and the fpaa does not invalidate either notice starlight mine v commissioner tcmemo_1991_59 n petitioners also contend that the fpaa was invalid because not all the notice partners were sent copies of the fpaa however see sec_6223 for a notice partner’s rights in such a situation there is no provision therein for invali- dating an fpaa sent to the tmp instead the failure gives rise to statutory rights under sec_6223 the specific united_states tax_court reports remedy afforded to the taxpayer differs depending on wheth- er the proceeding is ongoing at the time the irs mails notice to the taxpayer compare sec_6223 with id para a sec_6223 -proceedings finished the bedrosians first argue that their partnership items converted to nonpartnership_items by operation of law under sec_6223 sec_6223 applies if at the time the irs mails notice to the taxpayer the tefra proceeding has concluded the code specifically defines what it means for the proceeding to have concluded either i the period within which to have filed a petition with respect to an fpaa must have expired with no petition’s having been filed or ii a decision with respect to an fpaa proceeding that was actu- ally brought must have become final only if one of those events has occurred will a partner’s items be deemed con- verted to nonpartnership_items unless the partner opts to be bound by the tefra proceeding sec_6223 factually neither of those events had occurred at the time notice was mailed to the partners of stone canyon the irs mailed the nbap and the fpaa days apart and at the time that either was mailed the tefra proceeding was ongoing therefore sec_6223 simply could not apply the bedrosians argue however that we should read a third test for the conclusion of a partnership proceeding into sec_6223 -that the period of limitations for assessment has expired it is logically unworkable the code there is no support for this argument in the statute more- over is explicit regarding what causes a conversion under sec_6223 and there is no mention of a period of limitations moreover the expiration of the period of limitations does not cause a conversion of partnership items to nonpartnership_items under the other tefra provisions relating to the conversion of partnership items found in sec_6231 and c to the extent the bedrosians ask us to read such a rule into the statute we cannot do so congress writes the laws we do not and such a rule would make little sense the period of limitations for one partner may be very different from that for another if one partner is an unidentified partner then section e would hold open that partner’s period of limitations until at least one year after that partner bedrosian v commissioner is properly identified which may be longer than the periods of limitations of other partners likewise because section operates only as a minimum period of limitations if one partner had a substantial omission_of_income on his personal return then that partner’s period of limitations would be held open beyond those of the other partners see generally rhone-poulenc surfactants specialties l p v commis- sioner t c pincite moreover sec_6226 explic- itly provides that the time and place for a partner to raise an affirmative defense relating to the period of limitations is in the tefra proceeding treating the expiration of the period of limitations as an automatic conversion would con- flict with this provision the rule the bedrosians advocate would simply be unworkable in short we agree with the proposed report’s discussion of section e both for the reasons stated in it and those stated above b sec_6223 -proceedings still going on the bedrosians’ alternative argument is that they made a timely election to have their partnership items converted to nonpartnership_items under sec_6223 like sec_6223 discussed above sec_6223 applies when the irs issues an nbap or an fpaa outside of the time- frame required by sec_6223 in this case the irs issued the nbap with respect to stone canyon less than days before the fpaa so this first hurdle is met in contrast to sec_6223 sec_6223 applies only if the tefra proceeding is ongoing at the time the irs issues the notice again as discussed above the notices were mailed to the partner sec_62 days apart when the nbap was mailed the fpaa had not yet been issued so the period within which to petition for a review of the fpaa had not yet begun to run and because the fpaa was mailed simultaneously to the tmp and to the bedrosians at the time the fpaa was mailed the period within which to file a petition from that indeed the unidentified partner rule may well apply to the bedrosians in this case the bedrosians are not identified on the face of the partner- ship return and there is nothing in the record to indicate that their identi- fying information was provided in accordance with the regulations under sec_6223 see taylor v commissioner tcmemo_1992_219 however we need not decide this question united_states tax_court reports fpaa had just begun it certainly had not lapsed thus the tefra proceeding was ongoing so this hurdle is likewise met in such a situation a taxpayer has the same options as under sec_6223 but the manner of electing is reversed specifically if a partner makes a timely election the partner may opt_out of the tefra proceeding by having his items sec_6223 in the absence of an election however the partner remains bound by the tefra proceeding sec_6223 the partner shall be a party to the proceeding unless such partner elects to nonpartnership converted items the question for the court is whether the bedrosians made the election the proposed report finds that such an election was made under the doctrine_of substantial compliance we conclude otherwise as a matter of law we give due regard to the findings_of_fact in the proposed report see rule d and indeed we take no issue with those findings_of_fact it is in the application of the law to those facts where we find error to opt_out of the tefra proceeding under sec_6223 the electing partner must make an election as follows time and manner of making election the election shall be made by filing a statement with the internal_revenue_service office mailing the notice regarding the proceeding within days after the date on which that notice was mailed contents of statement the statement shall- i be clearly identified as an election under sec_6223 or ii specify the election being made that is application of final part- nership administrative adjustment court decision consistent settlement agreement or nonpartnership item treatment iii identify the partner making the election and the partnership by name address and taxpayer_identification_number iv specify the partnership taxable_year to which the election relates and v be signed by the partner making the election sec_301_6223_e_-2t temporary proced admin regs fed reg date the bedrosians focus on their petition as their purported election under this regulation the petition however did not satisfy the criteria for making an election under sec_6223 we begin with the fact that the petition was not filed within the time for making an election under section bedrosian v commissioner e -2t temporary proced admin regs supra the regulation requires that the election be made within days after the date on which the notice is mailed although it is unclear whether the notice refers to the nbap or the fpaa because the fpaa is the later notice in this case we will presume the fpaa is the operative notice the peti- tion was filed on date days after the mailing of the fpaa the petition also was not filed with the proper office for making an election under sec_6223 the regulation requires that the election be filed with the office that issued the notice we will presume notice refers to the fpaa the petition was not filed with the office that issued the fpaa indeed it was not filed with the irs at all the petition was filed with this court the petition also does not clearly indicate that it was an election under sec_6223 in fact the original petition filed in this case did not indicate that the bedrosians intended to make an election of any kind this position was first raised by the amended petition lodged big_number days after the irs mailed the fpaa which stated that the bedrosians should be deemed to have elected that the partnership items of stone canyon partners be converted to nonpartnership_items moreover because the bedrosians did not know of their eligibility to make an election and did not contemplate that they were making such an election it is unsurprising that the original petition did not specify the nature of the election that was being made in this case nonpartnership item treatment some of the requirements for making an election under sec_6223 might arguably be satisfied by the petition it identified the partner and the partnership although it did not contain the partnership address or taxpayer identifica- tion number the petition mentioned the years at issue in the deficiency case which are the same years that would have been the subject of an election and although not signed the current regulation clarifies that the fpaa is the operative notice but that regulation became effective on date for partnership years beginning after that date see sec_301_6223_e_-2 proced admin regs a temporary_regulation was effective for the partnership years at issue and the irs took the same position even before the final regulations field_service_advisory wl united_states tax_court reports by the partner making the election the petition was signed by counsel for that partner the bedrosians argue that it would be untenable to hold them to the requirements of making a proper election because they had not received actual notice within the day period within which to make such an election this amounts to rearguing the stone canyon partners case that we already decided and that the court_of_appeals for the ninth circuit already affirmed stone canyon partners v commissioner tcmemo_2007_377 actual notice is not the standard the standard is whether the irs met the require- ments for sending proper notice we already held that it did and the court_of_appeals already affirmed our decision in that case recognizing that the bedrosians did not make a proper election the proposed report turns to the doctrine_of substan- tial compliance correctly setting forth the standard the pro- posed report states the substantial compliance doctrine is a narrow equitable doctrine that courts use to avoid taxpayer hardship if the taxpayer establishes that he or she intended to comply with a provision did everything reasonably possible to comply with the provision but did not comply with the provision because of a failure to meet the provision’s specific requirements proposed report pincite citing 132_tc_336 719_f2d_1001 9th cir and 87_tc_116 aff ’d 843_f2d_224 6th cir the proposed report correctly notes that the manner in which the election is made is regulatory not statutory and thus strict compliance is not required id pincite in doing so however the proposed report states that the court has found that the documents submitted in lieu of a formal elec- tion must ‘evidence an affirmative intent on taxpayer’s part to make the required election and be bound thereby ’ id pincite quoting fischer indus inc subs v commissioner t c pincite but the proposed report does not address this affirmative intent requirement in its substantial compliance analysis the bedrosians did not have the affirmative intent to make the required election they had not received the fpaa or the notice under sec_6223 presumably they did not even know that such an election was available to them at the bedrosian v commissioner time indeed elsewhere the proposed report acknowledges as much stating that petitioners raise a new_theory in their amended petition that there was a constructive or deemed_election converting all partnership items for and into nonpartnership_items if an election under sec_6223 was a new_theory in when the amended petition was filed then it could not have been the bedrosians’ affirmative intent in when they filed their initial peti- tion the proposed report thoroughly strings together examples of substantial compliance yet it does not address the common thread of intent in the cited cases the people who successfully invoked the doctrine_of substantial compliance intended to make an election indeed the first such case cited by the proposed report is 132_tc_336 which involved a failed attempt to invoke substan- tial compliance but even there the taxpayers were able to show intent that tefra-related case involved a situation in which the taxpayers alleged that when they filed an amended individual_income_tax_return they really intended to file an administrative_adjustment_request under sec_6227 their argument failed because t he requisite intent needed to be present contemporaneously with the filing of the partner aar not later when petitioners believed it to be more advantageous to have had that intent initially id pincite likewise here the intent to make an election under sec_6223 needed to be present at the time the pur- ported election was made not big_number days later and with the benefit of hindsight another case cited in the proposed report also focused on intent but phrased the standard a bit more expansively in fischer indus inc the court articulated the standard as one that is governed by intent stating we have examined the cases as to what constitutes a statement of election under various provisions of the internal_revenue_code and have found that absent a formal election a submitted return and its attached schedules must evidence an affirmative intent on taxpayer’s part to make the required election and be bound thereby failure to manifest such intent has repeatedly resulted in taxpayer’s alleged election being rejected fischer indus inc v commissioner t c pincite quoting 85_tc_1075 aff ’d 812_f2d_158 4th cir citations omitted united_states tax_court reports in that case the court noted that an election can in some situations be made on an amended_return stating that if the circumstances necessitating an election arise after the filing of an original return the election can be made as soon as practicable on an amended_return id in the case before us the purported election does not appear on a return but on the petition filed in this court if we were to apply the standard from fischer in this case we would ask whether the bedrosians’ intent to elect out of tefra appeared on either the original petition filed in this case or as soon as practicable on an amended petition again no such intent appears on the original petition the bedrosians first raised the notion of an election under sec_6223 at least months after they became aware of the fpaa in the interim stone canyon and the bedrosians had lost juris- dictional arguments in both this court and in the court_of_appeals for the ninth circuit this was not as soon as prac- ticable this was with the benefit of hindsight and an attempt to benefit from hindsight weighs against a finding of substantial compliance 67_tc_1071 even if we look past the lack of intent there is a lack of substantial compliance in the manner the election was made the proposed report cites various cases that found substan- tial compliance where a taxpayer made a footfault in making an election such footfaults include making the election with the wrong irs office 67_tc_736 omitting information 42_tc_308 or making an untimely election estate of chamberlain v commissioner tcmemo_1999_181 aff ’d 9_fedappx_713 9th cir in the various examples of substantial compliance cited in the proposed report however the taxpayers made isolated footfaults a taxpayer may well have intended to make an election but as a result of an error or omission the taxpayer did not fully comply with the requirements to make an election in such a situation a taxpayer might be deemed to have substantially complied but aggregating footfault sec_12 the months is calculated from the time the petition was filed in this court with respect to the stone canyon fpaa until the date the amended petition was lodged bedrosian v commissioner eventually moves away from compliance beyond substantial compliance and all the way to noncompliance the bedrosians did not submit the supposed election to the proper irs office did not include the necessary information and did not make an election in the time allowed this cannot be said to be substantial compliance the proposed report concludes that f ailing to treat the petition as an election where a reasonable fix can be made under the circumstances would lead to a harsh result which is well out of proportion to the omission without such a fix petitioners would be denied their day in court proposed report pincite citations omitted the bedrosians’ day in court to challenge partnership items was available to them by filing a timely petition from the fpaa if they did not receive notice it was by operation of the last_known_address rule as implemented through tefra while the result might be unfortunate this is the way the tefra rules operate in this case and the bedrosians have already challenged whether the tefra notice was effective and lost in both this court and the court_of_appeals for the ninth circuit it is not for us to create a remedy where none exists in sum we conclude that the bedrosians did not intend to make an election under sec_6223 even if we look past their lack of intent we conclude that their petition did not substantially comply with the requirements to make such an election in so concluding we do not disturb the findings_of_fact in the proposed report iii application of sec_6231 in an effort to explore options that even the parties had not considered the court ordered the parties to submit memoranda on the question of whether sec_6231 might apply in this case under sec_6231 the tefra provisions do not apply to a partnership if the sec- retary reasonably determines on the basis of the face of the partnership return that tefra does not apply a application of tefra in prior cases we have described the tefra procedures as distressingly complex and confusing see eg 138_tc_67 rhone-poulenc surfactants specialties l p v commis- united_states tax_court reports sioner t c pincite it can even be complex and con- fusing to determine whether a partnership is subject_to tefra the tefra provisions begin with the presumption that tefra applies to any entity that is required to file a part- nership return sec_6231 but there is an exception for small partnerships a small_partnership is any partner- ship having or fewer partners each of whom is an indi- vidual other than a nonresident_alien a c_corporation or an estate of a deceased partner sec_6231 implicit in this exception a partnership will not be considered to be a small_partnership if any partner during the taxable_year is a pass-thru_partner id brennan v commissioner tcmemo_2012_187 wl at sec_301_6231_a_1_-1 proced admin regs a pass-thru_partner is a partnership estate_trust s_corporation nominee or other similar person through whom other per- sons hold an interest in the partnership and includes dis- regarded entities such as single-member llcs see ltd v commissioner tcmemo_2013_49 at n tigers eye trading llc v commissioner tcmemo_2009_121 wl at revrul_2004_88 2004_2_cb_165 stone canyon was subject_to tefra both partners of stone canyon were passthrough partners as a result it did not qualify as a small_partnership and was subject_to the tefra procedures yet until the irs issued its notices and perhaps afterward there was apparent confusion over whether tefra applied to the adjustments at issue b sec_6231 congress was aware of the problem of determining whether tefra applies and it enacted sec_6231 as part of the taxpayer_relief_act_of_1997 pub_l_no sec_1232 sec_111 stat pincite in an attempt to address the problem sec_6231 provides sec_6231 partnership return to be determinative of whether subchapter applies - determination that subchapter applies -if on the basis of a partnership return for a taxable_year the secretary reasonably determines that this subchapter applies to such partnership for such year but such determination is erroneous then the provisions of this bedrosian v commissioner subchapter are hereby extended to such partnership and its items for such taxable_year and to partners of such partnership determination that subchapter does not apply -if on the basis of a partnership return for a taxable_year the secretary reason- ably determines that this subchapter does not apply to such partner- ship for such year but such determination is erroneous then the provi- sions of this subchapter shall not apply to such partnership and its items for such taxable_year or to partners of such partnership this provision was intended as a relief provision for the irs in situations in which the irs has difficulty determining whether a partnership is subject_to tefra the house ways_and_means_committee report makes this clear stating in part reasons for change the irs often finds it difficult to determine whether to follow the tefra partnership procedures or the regular deficiency procedures t he irs might inadvertently apply the wrong procedures and possibly jeopardize any assessment permitting the irs to rely on a part- nership’s return would simplify the irs’ task explanation of provision the bill permits the irs to apply the tefra_audit procedures if based on the partnership’s return for the year the irs reasonably deter- mines that those procedures should apply similarly the provision per- mits the irs to apply the normal deficiency procedures if based on the partnership’s return for the year the irs reasonably determines that those procedures should apply h_r rept no pincite 1997_4_cb_319 as the committee report makes clear congress’ goal in enacting sec_6231 was to simplify the irs’ task of choosing between the tefra procedures and the normal deficiency procedures by permitting the irs to rely on a part- nership’s return paragraph of sec_6231 extends the tefra procedures to a non-tefra partnership where the irs reasonably but erroneously determines that those proce- dures apply paragraph of sec_6231 operates to make the provisions of tefra inapplicable to a tefra partnership where the irs reasonably but erroneously deter- mines that tefra does not apply by providing these alter- natives it is clear that congress intended that the irs would make one of two mutually exclusive determinations with respect to a partnership on the basis of the partner- ship’s return either tefra applies or it does not united_states tax_court reports c sec_6231 the parties agree that stone canyon is properly subject_to tefra as previously stated sec_6231 operates to bring a non-tefra partnership within the scope of tefra that section is clearly not applicable here sec_6231 has the opposite effect it operates to take a tefra partner- ship outside the scope of tefra by making the provisions of tefra inapplicable to the partnership the parties disagree whether sec_6231 applies here sec_6231 applies to a partnership for a taxable_year if three elements are met the irs determined on the basis of the partnership’s return that the tefra procedures did not apply to the partnership for that year the deter- mination was reasonable and the determination turned out to be erroneous this third element is not at issue the parties agree that stone canyon is subject_to tefra thus it follows that if the irs had determined on the basis of the stone canyon return that tefra does not apply then that determination would have been erroneous the parties dispute the first two elements of sec_6231 the bedrosians argue that the irs clearly determined that the normal deficiency procedures applied in our case and that there is ample evidence of the reason- ableness of that determination respondent argues that the irs did not determine by reference to the partnership return that the normal deficiency procedures apply in this instance and that any determination that the tefra procedures did not apply to the partnership would have been unreasonable as a matter of law we address each of these elements in turn a determination that tefra does not apply the first element of sec_6231 is met in this case if on the basis of stone canyon’s return the irs deter- mined that the tefra procedures did not apply neither the statute nor the committee report provides any guidance as to the meaning of the phrase on the basis of a partnership return or as to when the irs is to make its determination however both the tefra and non-tefra provisions pro- vide a clear indication of when the irs has made a deter- mination-the notice that concludes the examination in a bedrosian v commissioner tefra case this is the notice of final partnership adminis- trative adjustment in a deficiency case this is the notice_of_deficiency we have made clear back to the earliest days of tefra litigation that the fpaa is the irs’ determination in clovis i v commissioner 88_tc_980 we wrote the fpaa is to the litigation of partnership items and affected items pursuant to the partnership audit and litigation provisions of sec_6221 et seq what the statutory_notice_of_deficiency is to tax controver- sies before this court that involve respondent’s determination of a defi- ciency ie it is the notice to affected taxpayers that respondent has made a final administrative determination for particular tax years inherent in the determination of partnership items is the determination that tefra applies to the partnership in which those items arose if tefra did not apply there would be no fpaa and no partnership items in contrast one might argue that the irs determined at some earlier time that tefra did not apply undoubtedly the irs initially treated the examination underlying this case as though it was not a tefra examination the form_1040 was assigned to revenue_agent jung for examination shortly thereafter the irs requested that the bedrosians extend their period of limitations not that attributable to items of stone canyon the bedrosians provided a power_of_attorney with respect to their personal tax matters not those of stone canyon see sec_301_6223_c_-1 proced admin regs providing specific requirements for furnishing a power_of_attorney with respect to tefra proceedings internal_revenue_manual irm pt date for a form_2848 to cover both partnership items and non- partnership items the partner should state in the power_of_attorney that authority for both matters is granted to the representative the irs then communicated with the bedrosians’ representative about the examination including providing proposed audit changes that related to items origi- nating in the partnership but none of this amounts to a determination these events are part of the give-and-take of an ongoing examination to look to the actions within an ongoing exam to find a determination would be an unworkable rule raising any number of problems this would arguably permit anyone to united_states tax_court reports look behind the final notice either fpaa or notice of defi- ciency to try to argue that the irs had at some earlier time determined that the opposite procedure applies looking behind the notice is disfavored see 62_tc_324 as a general_rule this court will not look behind a deficiency_notice to examine the evidence used or the propriety of respondent’s motives or of the administrative policy or procedure involved in making his determinations in making that inquiry the court would look to some undefined standard for what con- stituted such a determination moreover it would leave open the question of which irs employees have the authority to make such a determination sec_6231 rests that power with the secretary but we can find no specific delegation of this authority in contrast notices that conclude an audit an fpaa or a notice_of_deficiency have long been understood as determina- tions clovis i v commissioner t c pincite the irs has delegated the authority to issue them see eg delegation orders authority to issue a notice_of_deficiency and authority to issue an fpaa and the notices have the benefit of providing a clear demarcation of when a deter- mination was made in this case however the irs issued both notices the irs issued an fpaa for stone canyon on date and a notice_of_deficiency to the bedrosians making the same adjustments plus additional adjustments days later we believe the earlier notice controls neither sec_6231 nor the committee report explicitly addresses the possibility that the irs might audit a partner- ship using both procedures when congress enacted the tefra procedures it intended the normal deficiency proce- dures and the tefra procedures to be separate and distinct procedures with the former governing nonpartnership_items and the latter governing partnership items even the irm describes the two procedures as mutually exclusive see irm pt date t he tefra partner- ship rules and the deficiency procedures are mutually exclu- sive nonetheless the irs occasionally follows both proce- dures in practice to protect the government’s interests when it is unsure which of the procedures applies see id pt date these key cases are controlled bedrosian v commissioner as both tefra and nontefra this is done when it is unclear whether a key case is tefra or nontefra to pro- tect the government’s interest by implication however sec_6231 makes it clear that only one determination can be made for the partnership in other areas within tefra a single partner can be removed from a tefra proceeding such that adjustments are made with respect to one partner while all other partners are bound by the tefra proceeding see eg sec_6227 c in contrast sec_6231 addresses partnershipwide not partner-specific determina- tions both sec_6231 and make this clear if para- graph applies then the provisions of this subchapter are hereby extended to such partnership and if paragraph applies then the provisions of this subchapter shall not apply to such partnership emphasis added there is nothing in sec_6231 to indicate that congress intended to allow the irs to determine that tefra applies to one partner in a partnership while simultaneously determining that it does not apply to another partner in the same part- nership thus we conclude that the irs must make a single determination for the partnership in this instance the irs determined that tefra applies to the partnership the fpaa was the first notice issued and clearly indicated that the irs was taking the position that tefra applied to stone canyon because sec_6231 requires a single partnershipwide determination the irs could not thereafter determine that tefra did not apply to that same partnership and under the facts of this case a determination that tefra did not apply to stone canyon would not have been reasonable reasonableness if the irs had determined that tefra does not apply to stone canyon that determination would not have been reasonable for sec_6231 to apply the irs must reasonably determine that the partnership at issue is not subject_to tefra the code does not define what is reasonable for pur- poses of sec_6231 or there is no indication that congress intended the term reasonable to have any specific meaning and so we give it its ordinary meaning see crane united_states tax_court reports v commissioner 331_us_1 121_tc_8 in determining the ordinary meaning of words it is appro- priate to consult dictionaries see nat’l muffler dealers ass’n inc v united_states 440_us_472 ndollar_figure 96_tc_697 the random house college dictionary rev ed defines the term reasonable as agreeable to or in accord with rea- son or sound judgment logical not exceeding the limit prescribed by reason not excessive moderate in price not expensive endowed with reason and capable of rational behavior decision etc webster’s ii new river- side university dictionary similarly defines the term as c apable of reasoning g overned by or in accordance with reason or sound thinking w ithin the bounds of common sense and n ot extreme or exces- sive these definitions are not inconsistent with the use of the term reasonable elsewhere in the code the use of that term that is the most analogous to the current situation can be found in the phrase reasonable basis when referring to the standard of reporting see eg sec_6662 sec_6676 sec_6694 see also c f_r sec a setting forth the circular_230 ethical standards regarding tax_return preparation determining whether tefra applies to a par- ticular partnership involves the application of the law specifically sec_6231 to a set of facts specifically the information shown on the face of a partnership return the reasonable basis standard of reporting involves the same type of inquiry for that purpose reasonable basis is defined as a relatively high standard of tax reporting that is significantly higher than not frivolous or not patently improper the reasonable basis standard is not satisfied by a return position that is merely arguable or that is merely a colorable claim if a return position is reasonably based on one or more of the authorities set forth in sec_1_6662-4 taking into account the relevance and persuasiveness of the authorities and subsequent developments the return position will generally satisfy the reasonable basis standard even though it may not satisfy the substantial_authority standard as defined in sec_1_6662-4 d sec_1 b income_tax regs bedrosian v commissioner against this backdrop we analyze whether a determina- tion based on the stone canyon partnership return that tefra does not apply to stone canyon would have been reasonable stone canyon’s form_1065 for contained conflicting and necessarily erroneous information on one hand stone canyon expressly reported that it was not sub- ject to the tefra procedures by answering no to the ques- tion on line of schedule b which asks is this partnership subject_to the consolidated audit procedures of sec_6221 through if ‘ yes ’ see designation of tax_matters_partner below yet stone canyon designated a tmp notwithstanding these inconsistencies the schedules k-1 that were included with and are part of the partnership return make it clear that the partnership must have been subject_to tefra as a matter of law one of the schedules k-1 listed an llc as one of the members of stone canyon but then identified the llc as an individual another schedule_k-1 listed an s_corporation as one of the members of stone canyon and identified it as an s_corporation the presence of any passthrough_partner precludes the applica- tion of the small_partnership_exception of sec_6231 and renders the partnership subject_to tefra as a matter of law relying on the face of the partnership return the only reasonable conclusion is that tefra applies to stone canyon the bedrosians even acknowledged this point in one of the memoranda that they filed before the court raised the issue of sec_6231 they stated it was clear from the stone canyon partners’ partnership returns that partners in stone canyon partners were themselves pass-through enti- ties this makes stone canyon partners subject_to the tefra procedures automatically memorandum of points and authorities in support of petitioners’ motion for sum- mary judgment pincite date because it would have been unreasonable to determine that tefra does not apply to stone canyon we find that sec_6231 does not apply iv law of the case as discussed above we conclude that no election was made under sec_6223 to opt_out of the tefra proceeding sec_143 united_states tax_court reports regarding stone canyon we also conclude that the irs did not determine that tefra did not apply to stone canyon and if it made such a determination it would have been unreasonable in addition to these reasons we must rule against the bedrosians because we are bound by what the court_of_appeals for the ninth circuit has already decided in this case we previously held that we lack jurisdiction over the part- nership items that were included in the notice_of_deficiency at issue here which in essence the bedrosians ask us to reconsider but the court_of_appeals already agreed with this court’s determination that the notice_of_deficiency was invalid as to the partnership items as the court_of_appeals put it t he tax_court never had jurisdiction over ‘such deficiency’ in the first place bedrosian v commissioner fed appx pincite the phrase such deficiency refers to the partnership items that the irs included in the notice of defi- ciency however we still had jurisdiction over the nonpart- nership items for ie the transaction fees as a result the court_of_appeals dismissed the bedrosians’ appeal from our decision in tcmemo_2007_375 because there is no final judgment as to all claims the court_of_appeals remanded the case for further proceedings concerning the taxable_year and we received the mandate on date the law_of_the_case_doctrine posits that when a court decides upon a rule_of law that decision should continue to govern the same issues in subsequent stages in the same case 460_us_605 it has been recognized and repeatedly applied by this court and by the court_of_appeals for the ninth circuit see eg 106_f3d_874 9th cir 12_f3d_901 9th cir 94_tc_595 dixon v commissioner tcmemo_2006_190 and precludes reconsideration of an issue that has been decided in this case 983_f2d_152 9th cir the issues that a lower court is precluded from reconsidering include those that were decided by the appellate court expressly or by necessary implication pollei v commissioner t c pincite citing in re beverly hills bancorp 752_f2d_1334 9th cir bedrosian v commissioner following either the sec_6223 approach advocated by the bedrosians or the sec_6231 approach would require that we reconsider our prior opinion in tcmemo_2007_375 wherein we held that we lack jurisdiction over the very same items over which the bedrosians now ask us to find jurisdiction doing so would violate the law of the case following the sec_6223 approach would have us find jurisdiction over the partnership items in the notice_of_deficiency the court_of_appeals for the ninth circuit has already held that we do not have jurisdiction over those items following the sec_6231 approach would render the fpaa and the stone canyon partners proceeding a nullity the court_of_appeals already upheld the validity of the notice that underlay that proceeding and affirmed our decision in that case the law_of_the_case_doctrine precludes us from reconsidering these rulings it is worth noting that the bedrosians raised their allega- tions regarding the irs’ muddled handling of this case in the stone canyon partners fpaa case they alleged two affirma- tive defenses to the adjustments in the fpaa the first defense was that the fpaa was invalid because it was not mailed to the last_known_address their second affirmative defense was as follows the commissioner failed to properly conduct a partnership-level pro- ceeding and issued a notice_of_deficiency proposing adjustments to partners’ returns less than one month after issuing the fpaa in vio- lation of law as a result even if the fpaa had been timely received the premature issuance of the notice_of_deficiency proposing adjust- ments based on the fpaa would have misled the partnership and its partners into concluding that the procedures for obtaining judicial review of the notice_of_deficiency superseded and obviated the proce- dures for obtaining judicial review of the fpaa therefore any pur- ported adjustments made by commissioner in the fpaa are of no force and effect in this passage the bedrosians clearly alleged that the irs failed to properly conduct a partnership-level pro- ceeding that the fpaa was of no force and effect that the notice_of_deficiency issued to them individually could reason- ably be construed as the method the irs had selected to resolve the partnership items and that the notice_of_deficiency issued to them individually superseded and obvi- ated the fpaa although the bedrosians did not frame their united_states tax_court reports argument using the terminology of sec_6231 their factual allegations are essentially the same factual allega- tions that they now advance to support their contention that this case should be governed by individual deficiency proce- dures for whatever reason the bedrosians abandoned this theory and argued the last_known_address issue which was rejected both by this court and by the court_of_appeals for the ninth circuit they cannot now collaterally attack what has become a final_decision conclusion the bedrosians cannot use this deficiency proceeding to make a collateral attack because of the final_decision in stone canyon partners or the opinion of the court_of_appeals in their prior appeal in this case their arguments regarding sec_6223 and sec_6231 amount to just that moreover their arguments fail on the merits the bedrosians’ partner- ship items did not automatically convert under sec_6231 and they neither made an election under sec_6223 nor substantially complied with the procedures for making such an election regarding sec_6231 the irs determined that tefra applied to stone canyon as evi- denced by the stone canyon fpaa if the irs had deter- mined that tefra did not apply to stone canyon that determination would not have been reasonable because stone canyon had passthrough partners which preclude it from falling within the small_partnership_exception to reflect the foregoing an appropriate order will be issued reviewed by the court halpern gale holmes kerrigan lauber and nega jj agree with this opinion of the court kroupa j concurs in the result only gustafson and morrison jj did not participate in the consideration of this opinion judge kroupa retired on date bedrosian v commissioner halpern j concurring i have joined the majority’s opinion and write separately only to address judge vasquez’ complaint that we have denied the bedrosians their day in court i do not believe that to be the case judge vasquez is the author of our memorandum opinion stone canyon part- ners v commissioner tcmemo_2007_377 wl aff ’d 358_fedappx_868 9th cir in that case we disposed of two competing motions to dismiss for lack of jurisdiction one was made by jcb stone canyon investments llc llc as tax_matters_partner tmp of stone canyon partners the grounds for that motion were that the commissioner had failed to issue a valid notice of final_partnership_administrative_adjustment fpaa since he had addressed no copy to a proper address the commis- sioner’s competing motion was on the grounds that the peti- tion was untimely we denied the tmp’s motion and granted the commissioner’s motion in its untimely filed petition the tmp stated that the adjustments proposed in the fpaa were the same adjust- ments proposed in the notice_of_deficiency on which this case is based the tmp assigned error to the fpaa and raised two affirmative defenses one that the fpaa was not mailed to the proper address and two as noted by the majority see op ct p that the commissioner’s muddled handling of the case deprived the fpaa of any vitality only the first affirmative defense was advanced as a ground for the tmp’s motion we first addressed the tmp’s motion it argued that the fpaa was invalid because it was never mailed to the appro- priate address and as a result petitioner did not receive notice as required pursuant to the code we reviewed the rules governing the proper address for an fpaa and noted as is the case with a statutory_notice_of_deficiency the validity of a properly mailed fpaa is not contingent upon actual receipt by either the tax_matters_partner or a notice_partner stone canyon partners v commissioner wl at we then turned to determining whether any of the fpaas the commissioner mailed to three different addresses were sufficient the fpaas were addressed var- iously to stone canyon partners c o john bedrosian jcb stone canyon investments llc c o john bedrosian stone canyon john c o john bedrosian investors inc united_states tax_court reports bedrosian and judith bedrosian we stated not once but twice by mailing fpaas to multiple addressees at multiple addresses respondent made a good_faith effort to notify all affected parties of the partnership adjustments thus satis- fying the notice requirement of sec_6223 id wl at with respect to one of the addresses to which fpaas addressed directly to the bedrosians were sent we stated that address was a proper address to which respondent could mail the fpaas to the bedrosians as individuals and as indirect partners of llc and stone canyon investors inc on the basis of our finding that the sec_6223 notice requirements were satisfied we denied the tmp’s motion and granted the commissioner’s motion that the petition filed almost two years after the fpaas were mailed was untimely and thus invalid see id at the court_of_appeals acknowledged the bedrosians’ assertion that they did not receive the fpaa at any address bedrosian v commissioner fed appx pincite it held however because we determine that the irs validly mailed the fpaa to the bedrosians we affirm the tax court’s dismissal for lack of jurisdiction of their untimely petition id because the commissioner sent them an fpaa the bedrosians were notice partners see sec_6231 con- sequently upon the failure of the tmp to file a petition in response to the fpaa either of them could have done so see sec_6226 their opportunity for a day in court to contest the fpaa-which the tmp effectively the bedrosians in the petition conceded presented the same adjustments pro- posed in the notice_of_deficiency on which this case is based- expired days after the fpaa was issued see id they failed to meet that deadline as one court has aptly put it in response to a due process challenge to a period of limitations while it is undeniably true that access to the courts and an oppor- tunity to be heard are fundamental aspects of procedural due process it is equally clear that the bar imposed by a validly enacted and reason- able statute_of_limitations does not deprive a suitor of his day in court in derogation of that clause first fn ref omitted 5as one court has stated statutes of limitation have been part of the law of every civilized nation from time immemorial since each sovereignty may organize its judicial tribunals according to its own notions of policy it has been rec- bedrosian v commissioner ognized since the early days of this republic that statutes of limitation are within the sovereign power of each state to enact such statutes having the effect of denying any judicial remedy for the enforcement of an otherwise valid claim are justified on grounds of policy and as stat- utes of repose designed to protect the citizens from stale and vexatious claims and to make an end to the possibility of litigation after the lapse of a reasonable_time 304_us_126 58_sct_785 82_led_1224 the legislative body in enacting such legislation may weigh the conflicting interests between one person’s right to enforce an otherwise valid claim and another per- son’s right to be confronted with any claim against him before the lapse of time has likely rendered unavailable or difficult the matter of obtaining or presenting proof any balance of these conflicting interests which is not arbitrary or capricious is within the legislative authority and not subject_to constitutional attack for lack of due process 317_fsupp_676 e d tenn 392_fsupp_1335 s d n y indeed the very argument that the bedrosians make here concerning the commissioner’s muddled handling of the case the tmp raised in assigning error to the fpaa judge vasquez’ penultimate paragraph in his report in stone canyon partners v commissioner wl at reads as follows in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrele- vant or without merit while it is not clear whether he intended that bit of boilerplate to refer to arguments other than those made in support of the motions the tmp’s affirmative defense certainly raised the issue in the case petitioners have had their opportunity for a day in court whether they actually received the fpaa is beside the point all congress required is that it be mailed to them at a proper address judge vasquez found that it was stone canyon partners is a partnership-level case and for that reason the partners do not upon failure_to_file a petition in response to the fpaa have the opportunity to sue for a refund as they would if the case were a deficiency case see sec_7422 see also eg 105_fedclaims_120 aff ’d wl fed cir date that is a legislative choice that we have no authority to mitigate gale holmes buch lauber and nega jj agree with this concurring opinion united_states tax_court reports goeke j concurring i agree with the majority’s rea- soning on the merits of petitioners’ arguments and accord- ingly concur in the judgment i write separately to critique its law_of_the_case_doctrine analysis and to discuss the implications of petitioners’ failure to timely challenge the stone canyon fpaa the majority concludes that we may not find that we have jurisdiction over the partnership items in the notice_of_deficiency because we are bound by what the court_of_appeals for the ninth circuit has already decided in this case see op ct p the majority goes on to state we previously held that we lack jurisdiction over the partnership items that were included in the notice_of_deficiency at issue here which in essence the bedrosians ask us to reconsider but the court_of_appeals already agreed with this court’s determination that the notice_of_deficiency was invalid as to the partnership items as the court_of_appeals put it t he tax_court never had jurisdiction over ‘such defi- ciency’ in the first place see id i do not agree that we are bound by the quoted statement the law_of_the_case_doctrine ordinarily precludes a court from re-examining an issue previously decided by the same court or a higher appellate court in the same case 682_f2d_830 9th cir a significant corollary to the doctrine is that dicta have no preclusive effect 902_f2d_703 9th cir citing 830_f2d_1071 9th cir i acknowledge that the court_of_appeals for the ninth cir- cuit apparently agreed with our initial decision that we lacked jurisdiction over the partnership items in the notice_of_deficiency but it appears that the statement the majority quotes was dictum on appeal the court_of_appeals considered three tax_court opinions its dismissal for lack of jurisdiction of the bedrosians’ untimely petition chal- lenging the fpaa its partial dismissal of the bedrosians’ petition challenging the notice_of_deficiency and its dismissal for lack of jurisdiction of the bedrosians’ petition challenging the affected items notice of defi- ciency the court_of_appeals affirmed opinions and but held that it did not have jurisdiction to review opinion bedrosian v commissioner because it was not a final_decision see 358_fedappx_868 9th cir aff ’g tcmemo_2007_376 the case before us concerns our jurisdiction over the part- nership items in the notice_of_deficiency opinion above the statement the majority quotes appears in the court of appeals’ analysis of our dismissal of the bedrosians’ petition challenging the affected items notice opinion above the court_of_appeals concluded it could not review opinion but in its analysis of opinion suggested that it agreed with opinion it is not clear whether the court of appeals’ statement about opinion was necessary to its holding on opinion consequently it is unclear whether the statement precludes us from reconsidering our jurisdiction in this case the law_of_the_case_doctrine typically precludes a court from reexamining an issue it previously decided in the same case see moore f 2d pincite we previously opined that we had no jurisdiction over the partnership items in the notice_of_deficiency consequently the law of the case doc- trine already binds us on the basis of our own opinion i find it unnecessary and incorrect to determine whether it also binds us on the basis of the court of appeals’ opinion additionally i find it worth noting that the court of appeals’ affirmation of our dismissal of the separate stone canyon partnership case holding that the fpaa was valid and that the petition filed in response to the fpaa was untimely necessarily means that the partnership pro- ceedings were complete as to partnership items and that the commissioner was free to proceed to make assessments or determinations regarding affected items the partnership_item adjustments determined in the fpaa became final when the time for filing a petition expired see sec_6225 and our dismissal of the partnership proceeding for lack of a timely filed petition prevents us in a partner-level pro- ceeding from upsetting the fpaa adjustments see sec_6226 providing that if a petition challenging the adjust- ments in an fpaa is dismissed the decision of the court the court_of_appeals found that because we had only partially dis- missed the bedrosians’ petition challenging the notice_of_deficiency their appeal was interlocutory united_states tax_court reports dismissing the action shall be considered as its decision that the fpaa is correct as we stated in 138_tc_67 under the tefra procedures all partnership items the proper alloca- tion of those partnership items among the partners and the applicability of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item are determined in a single partner- ship-level proceeding sec_6226 the determinations of partnership items in partnership-level proceedings are binding on the partners and may not be challenged in subsequent partner-level proceedings see secs c h paris j agrees with this concurring opinion vasquez j dissenting our society has a longstanding and ‘deep-rooted historic tradition that everyone should have his own day in court ’ 517_us_793 quoting charles alan wright et al federal practice and procedure sec p the opportunity to be heard is an essential requisite of due process of law in judicial proceedings id pincite n this court has consistently and zealously guarded a taxpayer’s right to his day in court whenever there was a bona_fide dis- pute between him and the commissioner of internal rev- enue petersen v commissioner tcmemo_1977_4 tax ct memo lexis at we have recognized the importance not only to the affected taxpayer but also to the public’s confidence in the tax collection system that the opportunity for judicial review of bona_fide disputes be pro- tected id the opinion of the court departs from these deeply ingrained principles by denying the bedrosians their day in court i believe the result reached by the opinion of the court is not only inconsistent with the interests of justice but is also the product of an erroneous view of the governing law the opinion of the court devotes the bulk of its energy to arguing that sec_6223 and sec_6231 two highly com- this court previously held that we have jurisdiction over the trans- action fees for see bedrosian v commissioner tcmemo_2007_375 and the opinion of the court does not disturb this holding bedrosian v commissioner plicated provisions within tefra do not apply in this case see op ct pp the opinion of the court then goes on to conclude seemingly irrespective of its prior discussion that this court must rule against the bedrosians under the law_of_the_case_doctrine see id pp i respectfully disagree i will first explain why the reliance of the opinion of the court on the law_of_the_case_doctrine is misplaced i will then show how sec_6231 operates to confer jurisdiction on this court i law of the case the law_of_the_case_doctrine is part of a related set of preclusion principles that includes stare_decisis res_judicata and collateral_estoppel 624_f3d_1162 ndollar_figure 9th cir these preclusion principles are all aimed at promoting the efficient operation of the courts id they are distinguished however by the type or stage of litigation in which they separately apply id the law_of_the_case_doctrine generally precludes a court from reconsidering an issue previously decided by the same court or a higher court in the identical case 902_f2d_703 9th cir citing 841_f2d_993 9th cir amended 860_f2d_357 9th cir for the law_of_the_case_doctrine to apply the issue in question must have been ‘decided explicitly or by necessary implica- tion in the previous disposition ’ id quoting 691_f2d_438 9th cir a court may exercise its discretion to depart from the law of the case in three instances the first decision was clearly erro- neous and would result in manifest injustice an inter- vening change in the law has occurred or the evidence on remand was substantially different id as the opinion of the court correctly notes the court_of_appeals for the ninth circuit dismissed the bedrosians’ appeal in this case for lack of jurisdiction because we had not entered a final judgment as to all claims see op ct p however the opinion of the court then erroneously con- cludes that this court must rule against the bedrosians because we are bound by what the court_of_appeals for the ninth circuit has already decided in this case see united_states tax_court reports id the opinion of the court quotes the court of appeals’ statement that ‘the tax_court never had jurisdiction over such deficiency in the first place ’ see id quoting 358_fedappx_868 9th cir the opinion of the court overlooks the fact that the court of appeals’ statements in this case constitute dicta see md nat’l bank v vessel madam chapel 46_f3d_895 9th cir because the court_of_appeals for the fourth circuit action was dismissed for lack of jurisdiction the statement upon which the claimant-appellee relies is dicta and therefore not persuasive 850_f2d_1357 9th cir because we lack jurisdiction to hear the defendant’s appeal any state- ments that we could make here as to the appealability after trial of the defendant’s claims would constitute dicta the law in the ninth circuit in which an appeal of this case would lie see sec_7482 is absolutely clear that dicta do not have preclusive effect for purposes of the law_of_the_case_doctrine see milgard tempering inc f 2d pincite a significant corollary to the law_of_the_case_doctrine is that dicta have no preclusive effect 830_f2d_1071 9th cir dicta is not given preclusive effect under the law_of_the_case_doctrine in this circuit 678_f2d_782 9th cir because the res_judicata discussion in our prior decision was dicta it is not part of the law of the case accordingly the opinion of the court is simply mis- the complete sentence from which the opinion of the court extracts the quotation from the court of appeals’ opinion reads as follows no assess- ment could possibly deprive the tax_court of jurisdiction over that par- ticular deficiency because the tax_court never had jurisdiction over ‘such deficiency’ in the first instance 358_fedappx_868 9th cir aff ’g tcmemo_2007_376 this statement appears in the portion of the opinion dealing with the affected items notice issued in rather than in the separate section of the opinion dealing with the notice_of_deficiency issued in the exact meaning of the quoted statement is unclear especially considering that in the previous paragraph of its opinion the court_of_appeals had expressly held that it lacked jurisdiction to consider an appeal with respect to the notice_of_deficiency because the appeal was interlocutory inasmuch as the tax_court had dismissed the bedrosian’s challenge to the notice of defi- ciency only in part retaining jurisdiction over certain issues reflected in the notice_of_deficiency id bedrosian v commissioner taken that the court of appeals’ statements in dicta bind us in this case the opinion of the court also contends that our prior holding in this case binds us we held in our prior opinion that we do not have jurisdiction over respondent’s adjust- ments for in the date notice_of_deficiency because the partnership proceeding was pending at the time that notice was issued see bedrosian v commissioner tcmemo_2007_375 slip op pincite the opinion of the court cor- rectly notes that f ollowing either the sec_6223 approach advocated by the bedrosians or the sec_6231 approach would require that we reconsider our prior opinion but then erroneously concludes that doing so would violate the law_of_the_case_doctrine see op ct p to the contrary ‘ a ll rulings of a trial_court are subject_to revision at any time before the entry of judgment ’ 254_f3d_882 9th cir quoting 804_f2d_565 9th cir see also fed r civ p b a ny order or other decision however des- ignated that adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties does not end the action as to any of the claims or parties and may be revised at any time before the entry of a judgment adjudi- cating all the claims and all the parties’ rights and liabil- ities it is undisputed that we did not enter a final judg- ment as to all claims in this case see bedrosian v commis- sioner fed appx pincite therefore we have the power to reconsider modify or rescind our prior opinion and the accompanying interlocutory_order the holding in our prior opinion that we lacked jurisdiction over the items in the notice_of_deficiency for was based on an agreement of the parties which we accepted that these items were either partnership items or affected items see bedrosian v commissioner tcmemo_2007_375 slip op pincite we did not at the time consider the possible applica- tion of sec_6231 nor did we have the affidavits of judge goeke agrees with the opinion of the court as to this point in his concurring opinion where as here there is no tax_court rule on point we consult the federal rules of civil procedure for guidance rule a davis v commis- sioner tcmemo_2006_272 slip op pincite united_states tax_court reports the irs revenue_agent and the bedrosians’ power_of_attorney poa with regard to the events that transpired during the course of the audit the parties now dispute the characteriza- tion of the items and it is most prudent for us to reconsider this issue on the merits see eg 138_tc_271 w e are under an affirmative duty to investigate the extent of our subject matter jurisdiction lastly we consider the stone canyon partners proceeding the opinion of the court correctly states that f ollowing the sec_6231 approach would render the fpaa and the stone canyon partners proceeding a nullity see op ct p but then the opinion of the court suggests that both the law_of_the_case_doctrine and the collateral_estoppel doctrine preclude us from reconsidering our ruling in that proceeding see id this is not so as previously stated the law_of_the_case_doctrine precludes a court from reconsidering an issue previously decided by the same court or a higher court in the identical case milgard tempering inc f 2d pincite emphasis added the stone canyon partners proceeding is not identical to the case before us the parties might be related there might be issues in common but unquestionably it is not the identical case the collateral_estoppel doctrine likewise does not apply because it is an affirmative defense which was not raised by either party in this proceeding see rule 553_us_880 claim preclusion like issue preclusion is an affirmative defense kightlinger v commissioner tcmemo_1998_357 slip op pincite w e observe that because res_judicata and collateral_estoppel are affirmative defenses and neither was pleaded by petitioner they are deemed waived while this court may raise collat- eral estoppel sua sponte it is not obligated to do so 109_tc_235 sua sponte consideration of issue preclusion generally should be limited to circumstances where the parties are given an opportunity to address the applicability of the doc- trine to a particular issue id pincite they have not been given that opportunity here and regardless i seriously bedrosian v commissioner question whether the requirements of collateral_estoppel would have even been met judge goeke’s concurring opinion relies on sec_6226 which might at first blush appear to support its argument that the bedrosians are precluded from contesting any of the adjustments in the fpaa as part of their deficiency case sec_6226 generally provides that a court’s dismissal of an action brought under the section is considered to be its decision that the fpaa is correct however no partnership action with respect to stone canyon was actually brought under sec_6226 the tmp of stone canyon did not file a petition in response to the fpaa within days under sec_6226 nor did any other partner file a petition within days after the close of the 90-day period under sec_6226 the dismissal of a partnership action which was not properly brought under sec_6226 as is the case here has no preclusive effect see 531_f3d_750 9th cir tefra con- tains no provision stating that an fpaa has preclusive effect based solely on the failure to timely pursue tefra remedies and notwithstanding the lack of a tax_court proceeding see also 672_f3d_390 n 5th cir because royce mitchell was not a tax_matters_partner of the partnership he lacked authority to bring an action under section a and section h ’s bar was not triggered by the district court’s dismissal of his action in short there is no bar that prevents this court from con- sidering the merits of sec_6231 the reliance of the opinion of the court on the law_of_the_case_doctrine is wholly in 90_tc_162 aff ’d 904_f2d_525 9th cir we set forth five requirements that must be met before application of collateral_estoppel in the context of a factual dispute the issue in the second suit must be identical in all respects with the one de- cided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision and the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation the opinion of the court does not discuss these requirements and it is far from clear whether the first fourth and fifth requirements have been met united_states tax_court reports inapposite one of the underlying rationales for preclusion doctrines such as law of the case is to prevent litigants from taking the proverbial second bite at the apple but that is not what the bedrosians ask of us they have yet to take their first bite ii the tefra procedures i now arrive at sec_6231 which presents an issue largely of first impression in any court i thus believe it is appropriate to take a step back and look at how that section fits into the statutory scheme of tefra as a whole a background tefra’s design is premised on the conceptual dichotomy of partnership and nonpartnership_items rawls trading l p v commissioner t c pincite the tax treatment of partnership items must be resolved under the tefra proce- dures at the partnership level sec_6221 the tax treatment of nonpartnership_items must be resolved under the normal deficiency procedures at the individual level see sec_6212 a 138_tc_258 the house conference_report h_r conf rept no pincite 1982_2_cb_600 makes these rules explicitly clear existing rules relating to administrative and judicial proceedings stat- utes of limitations settlements etc will continue to govern the deter- compare sec_6231 defining the term partnership_item with re- spect to a partnership to mean any item required to be taken into ac- count for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for pur- poses of this subtitle such item is more appropriately determined at the partnership level than at the partner level with sec_6231 defining the term nonpartnership item to mean an item which is or is treated as not a partnership_item there is a third category of items within tefra called affected items an affected_item as its name implies is a nonpartnership item which is affected by a partnership_item sec_6231 there are two types of af- fected items items that require factual determinations to be made at the partner level factually affected items and items that require merely a computational adjustment computationally affected items see 135_tc_581 n the normal deficiency procedures apply to factually affected items other than penalties additions to tax and additional_amounts that relate to ad- justments to partnership items sec a a i bedrosian v commissioner mination of a partner’s tax_liability attributable to nonpartnership income loss deductions and credits neither the secretary nor the tax- payer will be permitted to raise nonpartnership_items in the course of a partnership proceeding nor may partnership items except to the extent they become nonpartnership_items under the rules be raised in proceedings relating to nonpartnership_items of a partner as the opinion of the court acknowledges congress intended the tefra procedures and the normal deficiency procedures to be mutually exclusive see op ct p see also internal_revenue_manual irm pt date t he tefra partnership rules and the deficiency procedures are mutually exclusive merriam webster’s collegiate dictionary 10th ed defines the term mutually exclusive as being related such that each excludes or precludes the other in other words the irs’ choice to audit a partnership return using the tefra proce- dures precludes the irs from conducting that same audit under the normal deficiency procedures likewise the irs’ choice to audit a partnership return using the normal defi- ciency procedures precludes the irs from conducting that same audit under the tefra procedures the rules congress prescribed require the irs to choose one and only one of the procedures however in this case like many before it the irs has chosen to apply both procedures this practice has resulted in duplicative audits confusion among the taxpayers an unnecessary burden on the court system and in this case a rare irs apology to the court for a lack of consistency and candor see op ct pp that makes this case the appropriate vehicle to start enforcing the rules b sec_6231 so how does sec_6231 fit into this picture that section was congress’ attempt to address the difficulties faced by the irs in determining which of the procedures to apply see h_r rept no pincite 1997_4_cb_319 the irs’ approach was and still is to we note that duplicative audits and litigation were some of the prob- lems congress sought to resolve in enacting tefra see 355_f3d_1179 9th cir 87_tc_783 h_r conf rept no pincite 1982_2_cb_600 united_states tax_court reports disregard the rules and apply both procedures when the irs is uncertain as to the correct procedures see irm pt date these key cases are controlled as both tefra and nontefra this is done when it is unclear whether a key case is tefra or nontefra to pro- tect the government’s interest but congress had a dif- ferent approach in mind congress’ approach was to permit the irs to rely on a partnership’s return and to make that return determinative of the audit procedures to be followed see h_r rept no supra pincite c b vol pincite partnership return to be determinative of audit procedures to be followed see also sec_6231 partnership return to be determinative of whether subchapter applies if the irs selects the correct procedures sec_6231 does not come into play if the irs selects the wrong procedures but is reasonable in doing so sec_6231 treats the wrong procedures as the correct ones if the irs acts unreasonably in its determination it does so at its peril and possibly jeopardize s any assessment h_r rept no supra pincite c b vol pincite see also irm pt date if the service applies the wrong procedures eg erroneously proceeds at the partnership level rather than at the partner level or vice versa barred deficiencies and or refunds can result determination to apply the normal deficiency proce- dures the record in this case clearly establishes that the irs selected the normal deficiency procedures to audit stone canyon’s return the very first notice the irs sent to the bedrosians in this case was a letter informing them that their form_1040 u s individual_income_tax_return for had been selected for audit a form_1040 is an indi- vidual income_tax return the letter did not mention that the irs had commenced or was even considering a tefra_audit of stone canyon’s return the irs enclosed in the letter a standard form_872 consent to extend the time to assess tax which is used to extend the period of limitations with respect to nonpartnership_items as part of an indi- vidual-level audit see sec_6501 it does not extend the period of limitations with respect to partnership items or bedrosian v commissioner affected items unless it has been specifically modified for that purpose-and it was not here see sec b gins- burg v commissioner 127_tc_75 the bedrosians submitted to the irs a form_2848 power_of_attorney and declaration of representative with respect to their individual_income_tax_return for consistent with their understanding that the irs had commenced an individual-level audit at no point during the audit did the irs request that a form_2848 be executed for stone canyon the llc or the s_corporation over the course of an audit lasting more than a year and a half the irs exchanged mul- tiple communications with the bedrosians and their poa including information document requests proposed settle- ment agreements on forms waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and accept- ance of overassessment and proposed audit changes all of these actions were taken at the individual level on brief respondent admits that his revenue_agent erred in soliciting an extension of the limitations_period on form sec_872 and in soliciting a settlement agreement on form_870 but argues with respect to the other events that the revenue_agent focused on petitioners’ individual income_tax_liability as a matter of practicality in conducting an examination of a son-of-boss partnership subject_to tefra not because the revenue_agent believed that the partnership was not subject_to the tefra provisions of the code internal_revenue_manual irm pt date states when a taxpayer obtains representation the examiner will ensure that the authorization form_2848 power_of_attorney poa form_8821 tax_information_authorization tia or a similar privately designed form is properly executed service personnel are prohibited from dis- closing tax information of a confidential nature to any unauthorized per- son upon receipt the authorization must be date stamped and reviewed to ensure that it contains all required information had the irs determined that the tefra procedures applied to stone can- yon the irs should have at minimum secured a power_of_attorney from mr bedrosian in his capacity as the sole managing member of the llc the tmp of stone canyon see id pt date a tmp may appoint a power_of_attorney poa to represent the partnership before the service and to perform all acts for the partnership except for the execution of ‘legally significant documents’ united_states tax_court reports the opinion of the court goes along with this argument and holds that all of the actions that take place before the issuance of an fpaa or a notice_of_deficiency are the give- and-take of an ongoing examination see op ct p none of them matter according to the opinion of the court the only action that matters for purposes of sec_6231 is the final notice that concludes an audit see id pincite- the opinion of the court’s backward-looking approach is contrary to both the statute and the legislative_history nei- ther the statute nor the legislative_history provides any guid- ance as to the meaning of the phrase on the basis of a part- nership return see id the opinion of the court does not attempt to come up with an appropriate definition instead it simply reads this phrase out of the statute on the ground that l ooking behind the notice is disfavored see id pincite under the opinion of the court’s approach if the irs issues an fpaa at the end of a partnership audit then the irs is said to have made a determination to apply the tefra procedures for purposes of sec_6231 and vice versa regardless of which procedures the irs actually used throughout the audit it matters not to the opinion of the court whether the irs even consulted the partnership’s return such an approach is contrary to the basic principle of statutory construction that all words of a statute are to be given meaning see 101_us_112 it is a cardinal rule_of statutory construction that significance and effect shall if possible be accorded to every word this approach would also render meaningless any distinc- tion between the tefra procedures and the normal defi- ciency procedures with respect to an audit the legislative_history to the statute is clear that a partnership’s return is to be determinative of the audit procedures the irs is to we note that there are exceptions to the rule that we generally do not look behind a notice_of_deficiency an exception applies for example where there is substantial evidence of unconstitutional conduct on respondent’s part see 62_tc_324 we believe that another exception is appropriate for purposes of sec_6231 because the statute and the legislative_history specifically speak to the audit procedures to be followed by the irs see infra p bedrosian v commissioner apply see h_r rept no supra pincite c b vol pincite similarly the heading of the statute states that a p artnership return is to be deter- minative of whether subchapter applies sec_6231 the subchapter in question is subchapter_c of chapter other- wise known as the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra rawls trading l p v commissioner t c pincite emphasis added if as the opinion of the court contends the irs does not make its determination until it issues an fpaa or a notice_of_deficiency then the determination even if made on the basis of a partnership’s return would have no bearing on the audit procedures the irs is to apply an fpaa and a notice_of_deficiency are the final notices that conclude an audit the opinion of the court’s reading of the statute would turn it into a provision that speaks solely to the proper litigation procedures going forward this is simply not a logical construction of the statute see 946_f2d_1450 9th cir the role of the courts is to give legislative enactments a sensible and logical construction whenever it is possible to do so through the use of ordinary tools of reasoning and statutory construction rather than to adopt a sterile and unreasonable interpreta- tion that congress itself would clearly find unacceptable i believe that congress intended the irs to make its deter- mination at the outset of an audit by examining a partner- ship’s return and the attached schedules k-1 partner’s share of income credits deductions etc this court reached the same conclusion in 91_tc_242 for purposes of two very similar tefra provisions the issue in harrell was how to apply the now- repealed same share rule_of the small_partnership_exception the same share rule was satisfied if each partner’s share of each partnership_item was the same as his share of every other item sec_6231 we held in harrell v commissioner t c pincite 91_tc_258 is a companion case to harrell and was filed on the same day united_states tax_court reports f or purposes of determining whether a partnership is a small partner- ship and whether the same share rule is satisfied the test should be applied by determining whether the partnership reported more than one partnership_item for the year and if so how those items were shared by each partner this determination should be made by respondent as of the date of commencement of the audit of the partnership but not nec- essarily on that date by examining the partnership return and the cor- responding schedules k-1 and any amendments thereto received prior to this date emphasis added in reaching our holding in harrell we looked at the pur- pose of the small_partnership_exception in the context of tefra as a whole we explained that the small_partnership_exception serves the limited purpose of determining to whom to issue a statutory notice or whether to issue an fpaa id pincite because of that and for the sake of judicial economy we would not for purposes of the same share rule permit a partner or representative of a partner- ship or respondent to claim a result other than that identi- fied in the return and schedules k-1 as filed and amended prior to the date of commencement of the partnership audit id we reasoned that relying on the partnership returns and accompanying schedules k-1 would minimize the extent to which respondent must interpret the partnership_agreement each year id pincite and we concluded that said approach best serves the purpose of simplicity that is behind the part- nership audit and litigation provisions id we also looked at sec_6233 which prescribes in general that where an entity files a return as a partnership it will be subject_to the tefra procedures even though it is later determined that the putative partnership is not a partner- ship for tax purposes we found that for purposes of sec_6233 congress mandated that the information on the tax_return would be determinative of the procedures to be fol- lowed even if the underlying facts later prove the return to be incorrect id we concluded that the approach in harrell with respect to the same share rule was totally consistent with the approach mandated by congress in sec_6233 ie making the determination regarding the application of the tefra procedures on the basis of the partnership_information_return id emphasis added i believe that congress intended the approach in harrell to apply for purposes of sec_6231 sec_6231 is similar to sec_6231 ie the same bedrosian v commissioner share rule_of the small_partnership_exception and sec_6233 discussed above in that all three provisions revolve around the irs’ selection of either the tefra procedures or the normal deficiency procedures by which to audit a part- nership return moreover for all three provisions congress sought to make the information on a partnership’s return determinative of the audit procedures the irs is to apply unlike the opinion of the court’s approach the harrell approach gives effect to the phrase on the basis of a partner- ship return moreover the irs’ determination would actu- ally govern the procedures to be used throughout the audit as congress had intended and under the harrell approach there is no question that the irs made a determination on the basis of stone canyon’s return to apply the normal defi- ciency procedures see supra pp see also op ct p undoubtedly the irs initially treated the examination underlying this case as though it was not a tefra examina- tion reasonableness the second half of the inquiry under sec_6231 is one of reasonableness the statute applies only if the irs’ determination to follow the normal deficiency procedures was reasonable the opinion of the court holds that the only reasonable conclusion is that tefra applies to stone canyon see op ct p the opinion of the court acknowledges all of the inconsistencies on stone canyon’s return but chooses to disregard them looking solely at the attached schedules k-1 id the opinion of the court also chooses to disregard the irs’ lack of candor in this case calling it a sideshow id pp i do not dismiss such conduct so lightly especially where as here it has a direct bearing on one of the issues in this case-the question of reasonableness on date during the audit the irs’ revenue_agent participated in a conference call with irs office_of_chief_counsel attorneys and the irs son-of-boss tefra coordinator the revenue_agent filed an affidavit in this case claiming that she wanted to discuss how to proceed with this case in order to disallow the net_operating_loss carryforward deductions claimed on petitioners’ form_1040 for the tax_year in view of her determination united_states tax_court reports that the limitations_period for issuing a notice of final part- nership administrative adjustment fpaa for the tax_year had expired the revenue_agent explains in her affi- davit that two months later the tefra coordinator advised her that the irs should issue an fpaa for in order to disallow the nol carryforward deduction for actually though the irs wanted to disallow a dollar_figure million loss deduction on the bedrosians’ return an amount that dwarfs the approximately dollar_figure nol carryforward deduction in comparison the problem was that the irs had been using the wrong audit procedures for more than a year and had allowed the correct period of limitations to lapse on date approximately a year and a half into the audit the irs’ revenue_agent called the bedrosians’ poa and told her that the irs would soon issue an nbap for the poa inquired as to why the irs would issue an nbap a partnership-level notice when the irs was in the process of issuing audit reports with respect to the bedrosians’ individual_income_tax_return for the rev- enue agent responded that the nbap was procedural and that the tefra examination would be ‘opened and shut’ the poa in all likelihood had no idea what the revenue_agent meant by that the very next day the revenue_agent mailed the nbap to the bedrosians but not to their poa the revenue_agent instead mailed the poa proposed individual audit reports for approximately two weeks later the poa mailed the revenue_agent a letter stating that the bedrosians had for- warded the nbap to her and inquiring whether the revenue_agent needed among other things executed forms for stone canyon the llc and the s_corporation the revenue_agent received the poa’s letter but decided not to respond to it the following month though the revenue_agent mailed the poa finalized audit reports making adjustments at the individual level in date the irs issued an fpaa and a notice of defi- ciency separated by only days the irs disallowed the the general three-year periods of limitations under secs a and a had both expired the poa’s letter was stamped received on date by the irs office in which the revenue_agent worked both notices were actually drafted on the same day bedrosian v commissioner dollar_figure million loss deduction for in the fpaa and in the notice_of_deficiency the former at the partnership level and the latter at the individual level the irs knew or should have known that it was not proper to disallow this exact same loss deduction in both notices see h_r conf rept no supra pincite c b pincite in date the irs assessed and the bedrosians paid more than dollar_figure million in tax and interest as a result of the dollar_figure million loss deduction adjustment on date at a hearing over which i presided i asked respondent’s counsel why the irs had issued a notice_of_deficiency days after it had issued an fpaa respond- ent’s counsel offered three reasons first the dollar_figure million loss was incurred at the level of the s_corporation and not the partnership second the characterization of the transaction fees was not clear and the third reason offered by respond- ent’s counsel was as follows i think significantly your honor on the taxpayers’ form_1065 schedule b question ‘is this partnership subject_to the consolidated audit procedures of sec_6221 through ’ answer ‘no ’ they put on their return that they weren’t subject_to the tefra procedures so it seemed at least in part that the irs followed both procedures in the audit because it was not clear on the basis of stone canyon’s partnership return which of the proce- dures was the correct one at a date hearing before chief special_trial_judge peter j panuthos counsel for respondent made this point explicitly clear the difficulty with the situation as the service saw it was that the partnership return on the partnership return when asked if this was a tefra partnership it had been marked no this was not a tefra part- nership therefore given the fact that also there was a tmp appointed the service did not quite have a complete handle on whether or not this was a tefra partnership so they are caught between a rock and a hard place then on date in respondent’s objection to chief special_trial_judge panuthos’ recommended findings_of_fact and conclusions of law respondent’s counsel once again affirmed respondent was unsure at the time the notice_of_deficiency was issued whether the partnership was subject_to the code’s tefra partnership united_states tax_court reports procedures and if subject_to the tefra procedures whether certain items would be regarded by the court as partnership items or affected items indeed mr bedrosian signed the partnership’s form_1065 on which a box was checked stating that the partnership was not subject_to the tefra partnership procedures after the court brought sec_6231 to the parties’ attention respondent changed his position the uncertainties surrounding stone canyon’s partnership return disappeared on brief respondent explained his new position as follows s ince the information reported on the partnership return shows that both partners in the partnership were pass-thru partners the small_partnership_exception does not apply to the partnership therefore based on the partnership return the irs could have reasonably determined only that the partnership was subject_to the tefra partner- ship provisions stone canyon’s representation that it was not subject_to the tefra procedures no longer seemed to matter in fact respondent suggested on brief that the irs might not have even considered it the statement on the subject partnership return that the partnership taxable_year is not subject_to the tefra procedures cannot in context serve as evidence that the irs made a reasonable determination on the basis of the partnership return that the tefra procedures do not apply while the irs could have considered such a statement in making its determination there is no authority for binding the irs to such a statement when the partnership return also provided a statement that there was at least one pass-thru_partner then in respondent’s response to petitioners’ allegations of fraud ie respondent’s apology to the court respondent made the bold claim respondent has consistently taken the position that the stone canyon partnership is subject_to the tefra provisions of the code needless to say respondent’s claim is simply not true in short the irs has been less than open and candid with both the bedrosians and this court the opinion of the court concludes that the irs’ conduct has no bearing on the out- come of this case the opinion of the court contends that the schedules k-1 that were included with and are part of the partnership return make it clear that the partnership must have been subject_to tefra as a matter of law and bedrosian v commissioner incorrect determination were also that the only reasonable conclusion is that tefra applies to stone canyon see op ct p i respectfully disagree i do not believe the opinion of the court’s bright-line_test is appropriate the opinion of the court seems to mistakenly equate the term reasonable with the term correct if every found to be unreasonable then sec_6231 would serve no pur- pose sec_6231 by its terms applies only if a deter- mination is both incorrect and reasonable i believe the ques- tion of reasonableness is most appropriately determined under all of the facts and circumstances see eg 399_f2d_603 9th cir stating that the reasonableness of compensation is a question of fact to be determined on the basis of all the facts and circumstances aff ’g tcmemo_1967_7 138_tc_395 stating that reason- able cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and cir- cumstances 102_tc_660 stating that for purposes of an award of litigation costs the determination of the reasonableness of the commissioner’s position is based on all the facts and circumstances aff ’d without published opinion sub nom tsa stanford assocs inc v commissioner 77_f3d_490 9th cir mont- gomery v commissioner 65_tc_511 stating that the existence of a reasonable_prospect_of_recovery depends on the facts and circumstances 5_tc_942 stating that the reasonableness of an addition for a bad_debt_reserve depends upon the facts and circumstances emi corp v commissioner tcmemo_1985_386 stating that whether a corporation’s accumulation of earnings for a contingent_liability is reasonable depends upon all the facts and cir- cumstances when i look at all of the facts and circumstances of this case there is no question in my mind that a determination to apply the normal deficiency procedures on the basis of stone canyon’s return would be reasonable the information on stone canyon’s form_1065 u s partnership return of income for including the attached schedules k-1 was confusing and contradictory as even the opinion of the court united_states tax_court reports points out the return contained conflicting and necessarily erroneous information see op ct p stone canyon expressly reported that it was not subject_to the tefra procedures and yet it designated a tmp which exists only in the world of tefra partnerships stone canyon attached a schedule_k-1 to its return listing an llc as one of its partners however stone canyon identified the llc as an individual which would not be a pass- through partner see sec_6231 the opinion of the court brushes aside these inconsistencies and places all of its reli- ance on a second schedule_k-1 in which stone canyon identified its other partner as an s_corporation how could one know looking solely at the partnership return whether this information was not also incorrect the information on stone canyon’s return was plainly unreliable i fail to see why stone canyon’s representation that it was not subject_to tefra is any less credible and entitled to any less reliance than the other information on the return the statements respondent’s counsel made to this court in and clearly indicate that the irs relied on stone canyon’s representation to impose upon the irs an affirmative duty to seek out additional information from stone canyon or its partners for the sole purpose of dis- cerning what information on the return was correct so that the irs could apply the correct procedures in the audit would undercut the very purpose of sec_6231 i believe that it would be reasonable for the irs to apply either the normal deficiency procedures or the tefra procedures on the basis of the return my conclusion is bolstered by the court_of_appeals for the seventh circuit’s opinion in 637_f3d_767 7th cir aff ’g tcmemo_2010_31 in that case the taxpayer husband incorrectly represented on a form_1065 that an llc taxed as a partnership owned by him his wife and his wife’s family_trust was not subject_to the tefra procedures id pincite the taxpayers argued on appeal that the tax_court erred in taking jurisdiction over the items originating from the llc because the irs failed to apply the tefra procedures to the llc id pincite a_trust like an s_corporation is a passthrough_partner see sec_6231 bedrosian v commissioner the court_of_appeals summarily dismissed the taxpayers’ argument finding that the taxpayers’ attempt to raise tefra when the taxpayer husband expressly stated that the llc was not subject_to tefra was misguided id whether sec_6231 confers jurisdiction i would find that all three requirements of sec_6231 have been met in this case the irs made a determination to follow the normal deficiency procedures on the basis of stone canyon’s return it was reasonable for the irs to do so and the determination turned out to be erroneous where as here the requirements of the statute are met the provisions of this subchapter shall not apply to such partnership and its items for such taxable_year or to partners of such partnership the statute should be con- strued to mean exactly what it says and the conclusion here should be the tefra procedures do not apply to stone canyon and its partners for see 503_us_249 c ourts must pre- sume that a legislature says in a statute what it means and means in a statute what it says there consequently stone canyon would be treated as though it were subject solely to the normal deficiency procedures for therefore there would be no distinction between part- nership items nonpartnership_items and affected items of stone canyon see sec_6231 and nor would any items of stone canyon be properly determinable in a part- nership-level proceeding see sec_6221 instead all items of stone canyon would be taken into account by the partners of stone canyon in accordance with their distributive shares see secs and would be properly determinable on a partner-by-partner basis at the individual level see sec_6212 and that is exactly how the irs audited and adjusted stone canyon’s items in this case i would hold that this court has jurisdiction over all of the items in the notice_of_deficiency through the application of sec_6231 iii conclusion the irs’ conduct in this case led both the bedrosians and this court down the wrong path this division of the court issued the opinion in this case and the two related cases at the time we knew little of what happened during the audit united_states tax_court reports there had never been a trial in this case fortunately nei- ther the law_of_the_case_doctrine nor any other judicial doc- trine of which i am aware prevents this court from reaching the right result in the end i do not know whether the bedrosians are entitled to any of the loss deductions they claimed but i wholeheartedly believe they are entitled to their day in court to make their case judge halpern writes in his concurring opinion that the bedrosians missed their opportunity to have their day in court by failing to timely petition in response to the fpaa see halpern op p judge halpern overlooks the fact that the irs led the bedrosians to believe that the date notice_of_deficiency in response to which they filed a timely petition was the appropriate notice it is the irs and not the taxpayer that chooses audit procedures in this case the irs chose the normal deficiency procedures and applied those procedures and only those procedures for approxi- mately a year and a half but at that late stage of the audit the irs changed course in an attempt to gain an unfair advantage over the bedrosians the irs began a partner- ship-level audit allegedly to disallow nol carryforward deductions on the bedrosians’ form_1040 for and told the bedrosians’ poa that said audit would be opened and shut all the while the irs continued to examine stone canyon at the individual level until the very last day of the audit i would hold that sec_6231 applies to treat this case exactly as the irs treated it from the outset-as an individual deficiency case because the interests of substantial justice so require i respectfully dissent sent thornton colvin and foley jj agree with this dis- f
